Citation Nr: 0930455	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

3.  Entitlement to an initial compensable rating for a left 
ring finger disability.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that granted service connection for a low back 
disability evaluated as 10 percent disabling effective April 
1, 2006; and granted service connection for hypertension and 
a left ring finger disability, each evaluated as 
noncompensable effective April 1, 2006.  An October 2007 
rating decision increased the disability rating for the 
Veteran's hypertension from 0 to 10 percent disabling, 
effective April 1, 2006.  As that rating is less than the 
maximum available rating, the issue remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The claims were remanded in February 2009 for further 
development and have been returned to the Board for appellate 
review.

The issue of entitlement to an initial rating higher than 10 
percent for a low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has a history of elevated blood pressure and 
continuous medication is required for control of his 
hypertension; the competent and probative medical evidence, 
however, does not show diastolic pressures predominantly 110 
or more or systolic pressures predominantly 200 or more.

2.  The Veteran's left ring finger disability is manifested 
by full range of motion and complaints of pain, swelling and 
stiffness.  X-ray evidence of arthritis or ankylosis of the 
left ring finger is not shown.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7101 
(2008).

2.  The criteria for an initial compensable rating for a left 
ring finger disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DCs) 5010, 
5155, 5227, 5230; 4.73, DCs 5307, 5308(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
hypertension and a left ring finger disability.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2008).

Hypertension

The Veteran disagreed with the initial noncompensable rating 
assigned when service connection was granted for 
hypertension.  During the appeal, the RO assigned a 10 
percent disability rating assigned April 1, 2006.  The 
Veteran contends that his hypertension is worse than 
currently evaluated and a higher disability rating should be 
assigned.

A 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more. 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, DC 
7101 (2008).

The Veteran participated in a Benefits Delivery at Discharge 
Program.  He filed a claim for benefits and was afforded a VA 
examination prior to discharge.  Service medical records show 
at the Veteran's enlistment examination in December 1985 his 
blood pressure was 136/76.  In service there were transient 
elevated diastolic blood pressure readings.  On an active 
duty periodic examination in June 1993, his blood pressure 
was 130/96 and the examiner noted high blood pressure with no 
previous history and not considered disabling.  At a five 
year physical examination in August 1998, his blood pressure 
was 122/96.  In November 2005 his blood pressure was 146/92.  
The examiner noted a history of transient elevated blood 
pressure and not considered disabling.  

Elevated diastolic blood pressure readings were shown in a 
series of readings at the time of a VA pre-discharge 
examination in March 2006.  The assessment was hypertension 
not on medications.  The diastolic blood pressures ranged 
from 82 to 102 and the systolic blood pressures ranged from 
135 to 158.  There was no indication of a heart abnormality.  

Outpatient treatment records from Pensacola Naval Hospital 
revealed the Veteran was followed for management of 
hypertension treated with medication.  Throughout a period 
from August 2006 to February 2008, the diastolic pressure was 
not predominantly more than 110 and the systolic pressure was 
not predominantly more than 200.  

An August 2007 lay statement from the Veteran's supervisor 
stated that on occasion the Veteran had to take a sick day 
from work due to health issues related to high blood pressure 
problems.  The Veteran's spouse wrote in August 2007 with her 
observations of the Veteran's medical conditions and the 
effect on his daily activities.  

At a VA Compensation and Pension (C&P) examination in 
February 2008, the Veteran's blood pressure was 137/93, 
145/92, and 153/100.  The assessment was benign essential 
hypertension slightly uncontrolled.  There were no objective 
signs of residual dysfunction at the time of the examination.  

VA outpatient treatment records for a period from February 
2008 to March 2009 do not show diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

After careful review of all the evidence in this case, the 
Board finds that entitlement to an initial rating in excess 
of 10 percent for hypertension is not established during any 
part of the period under consideration.  The medical evidence 
of record shows that the Veteran has a history of elevated 
blood pressure and continuous medication has been required 
for control of his hypertension.  However, the Veteran is not 
shown to meet the criteria for the next higher evaluation of 
20 percent as the evidence of record does not show that the 
Veteran has diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  Accordingly, a 
20 percent rating is not warranted for hypertension under the 
criteria of DC 7101.  

The Board finds that there is no evidence showing that the 
Veteran's hypertension presents so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis during the pendency of 
this appeal.  38 C.F.R. § 3.321.  Although the Veteran's 
supervisor stated that the Veteran took an occasional sick 
day from work due to high blood pressure problems, the record 
is devoid of evidence showing that the Veteran's hypertension 
results in marked interference with employment (beyond that 
contemplated in the assigned rating) or has required periods 
of hospitalization.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the 10 percent initial 
rating for hypertension adequately reflects the clinically 
established impairment manifested by the Veteran.  In denying 
the claim, the Board has considered all the evidence during 
the period under review and finds no basis for assignment of 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left ring finger disability

The Veteran contends that his left ring finger disability is 
worse than currently evaluated and an initial compensable 
disability rating should be assigned.  He claims that his 
left ring finger is always stiff and he has swelling 
resulting in lack of mobility.  He also has weakness which 
limits strength to his left hand and pain after frequent use 
of left hand.  

The Veteran's left ring finger disability is evaluated under 
Diagnostic Code 5230, which provides for a maximum 0 percent 
(noncompensable) rating for any limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, DC 5230.  

Service medical records show in August 2004 the Veteran 
suffered a closed fracture of the left ring finger middle 
phalanx at the volar plate while playing basketball.  The 
flexor digitorum superficialis and the flexor digitorum 
profundus were intact.  Sensation was intact.  The finger was 
first splinted and then taped.  When seen for follow-up the 
left ring finger had full proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joint range of motion.  There 
was tenderness to palpation over the volar plate.  

At a VA pre-discharge examination in March 2006 the Veteran 
denied any decreased range of motion but had some pain with 
range of motion.  He had swelling if he wore his wedding band 
and sometimes tingling in the distal finger pad.  He had 
noted some decrease in grip strength.  He was right hand 
dominant.  On examination, he had full range of motion of the 
fingers.  He was able to approximate the palmar crease 
without gap.  He was tender at the PIP joint.  There was no 
edema, effusion or tenosynovitis.  His grip strength was 5/5 
and interosseus strength and pinch strength were 5/5.  An X-
ray revealed a normal left hand.  The assessment was status 
post fracture of the left ring finger without limitation of 
range of motion.  There was no radiographic evidence of 
degenerative changes.  

Outpatient treatment records from the Pensacola Naval 
Hospital show in June 2007 the Veteran complained of pain in 
his left ring finger that usually occurred with usage of the 
left hand and fingers.  An X-ray in June 2007 revealed a 
normal left ring finger.  On examination the finger had no 
abnormalities, no swelling and there was full range of motion 
in all joints.  There was palpation tenderness over lateral 
aspects of the PIP joint and pain with extreme passive 
flexion of the PIP joint.  The assessment was joint pain in 
the left ring finger.  

A July 2007 statement from a Pensacola Naval Hospital 
physician noted the medical conditions for which the Veteran 
was treated which included a history of left ring finger pain 
due to previous fracture.  

An August 2007 lay statement from a co-worker stated that he 
had witnessed the Veteran's physical ailments on the job, for 
example, weakness in his left hand at the Pistol Range.  The 
Veteran's spouse wrote in August 2007 that the Veteran could 
not wear his wedding band due to his swollen left ring 
finger.  She had observed the Veteran flexing and squeezing 
his hand and complaining of stiffness.  

At a VA C&P examination in February 2008, the Veteran 
complained of edema, swelling and sometimes limited movement 
in his left ring finger.  There was no real decreased 
strength or dexterity loss.  On examination the Veteran's 
left ring finger had full flexion and extension.  There was 
no DIP or PIP edema or erythema or hyperthermia.  Bilaterally 
his grip strength was equal.  He could open and close his 
hand and make a tight fist with his thumb both inside and 
outside of his fingers.  Additional limitation due to flare-
ups could not be determined without resorting to mere 
speculation.  There was no discomfort or difficulty noted 
with range of motion testing nor effusion, edema, erythema, 
tenderness, palpable deformities, or instability except as 
noted.  The X-ray of the left hand was unremarkable.  The 
assessment was fracture of left finger number four, PIP 
joint, resolved with no objective residual dysfunction.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to an initial compensable rating 
for a left ring finger disability is not established.

The Veteran's left ring finger disability is evaluated under 
DC 5230 which provides that a noncompensable evaluation is 
the maximum evaluation available for any limitation of motion 
of the ring finger.  

In this case, ankylosis of the left ring finger has not been 
diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
of the ring finger is 0 percent.  Thus, the rating criteria 
pertaining to ankylosis cannot serve as the basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5227.  

Amputation of his left ring finger is not shown, thus 
evaluation under DC 5155 is not warranted.  

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint. 
38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to 
limitation of motion of the fourth finger, however, provides 
that all limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as there is no evidence 
of arthritis in this case and the Veteran's disability 
involves only one minor joint (the ring finger).  38 C.F.R. § 
4.71a, DCs 5003, 5010; (a 10 percent rating is warranted 
under DC 5003 only where there is involvement of a group of 
minor joints).

The Board also finds that the Veteran is not entitled to an 
increased rating under the diagnostic criteria pertaining to 
impairment of Muscle Group VII or VIII.  Diagnostic Code 5308 
provides for a 10 percent rating for a moderate impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  A 20 percent rating is 
warranted for moderately severe impairment of the muscles 
involved in extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  38 C.F.R. § 4.73, DC 5308.  As the 
Veteran has been found to have 0 degrees extension, or full 
extension, of the left ring finger, DC 5308 cannot serve as a 
basis for an increased rating.  Under DC 5307, which pertains 
to impairment of the muscles involved in flexion of the wrist 
and fingers, the impairment of these muscles must be moderate 
in order to warrant a higher disability rating of 10 percent.  
In this case, on VA examination the Veteran was found to be 
able to oppose the left ring finger to the thumb, and to 
fully close the hand with a normal grip strength.  
Additionally, there was no visible disuse muscle atrophy of 
the intrinsic muscles of the left hand, as would be seen if 
he were not able to close the hand.  Accordingly, the Veteran 
cannot be found to have a moderate disability of the muscles 
involved in extension of the wrist, fingers, and thumb, and 
abduction of the thumb, and DC 5308 cannot serve as a basis 
for an increased rating either.

Next, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 38 
C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  While there were complaints of pain, as 
noted above, the record reflects full range of motion.  There 
is no indication that the Veteran had additional limitation 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  More importantly, the 
code pertaining to limitation of motion of the ring finger 
provides that any limitation of motion is noncompensable.  
38 C.F.R. § 4.71a, DC 5230.  In addition, the Veteran's left 
ring finger disability is rated at the maximum schedular 
evaluation under DC 5230 and consideration of functional loss 
due to pain is not required.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Even accepting that the Veteran may have some 
residual pain from the in-service injury, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation 
based on functional loss due to pain is not warranted.  

The Board finds that there is no evidence showing that the 
Veteran's left ring finger presents so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis during the 
pendency of this appeal.  38 C.F.R. § 3.321.  Although the 
Veteran's co-worker stated that the Veteran demonstrated 
weakness in his left hand at the Pistol Range, the Veteran 
indicated that his right hand was dominant at his March 2006 
VA examination.  The evidence shows that the Veteran has been 
working as a police officer since his separation from 
service.  The record is devoid of evidence showing that the 
Veteran's left ring finger disability results in marked 
interference with employment or has required periods of 
hospitalization.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left ring finger disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  There is no basis for 
assignment of staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is 
against the claim for an initial compensable rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to an initial compensable rating for a left ring 
finger disability is denied.


REMAND

Further development is needed prior to appellate review on 
the issue of entitlement to an increased rating for a low 
back disability.

In correspondence received from the Veteran in April 2008, he 
indicated that his low back disability had worsened in 
discomfort and frequency since his last evaluation and that 
his symptoms included bladder problems.  He only managed with 
frequent back adjustments, rest and medication.  VA treatment 
records for a period from February 2008 to March 2009 show 
the Veteran complained of urinary symptoms to include 
occasional incontinence.  Some symptoms improved after 
medication was prescribed.  The etiology of the urinary 
symptoms is unclear.  Although an assessment of probable 
prostatitis was shown in April 2008, in March 2009 the 
Veteran reported that frequent small voiding had improved but 
did not report that the problem had resolved.  As the Veteran 
has asserted that the severity of his service-connected low 
back disability has increased since the most recent rating 
examination, an additional examination is appropriate.  38 
C.F.R. § 3.159(c); see Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
the Board finds that a remand is necessary to afford the 
Veteran a VA examination in order to provide an accurate 
assessment of his present degree of disability.  Also in 
March 2009 the Veteran stated that he was followed by a Navy 
provider and a request for those medical records should be 
made.  38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA outpatient 
treatment records from March 2009 to the 
present.  

2.  After securing the necessary 
authorization and identifying information, 
request the Veteran's outpatient treatment 
records from the Pensacola Naval Hospital 
or other current Navy medical provider 
from February 2008 to the present.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current degree of disability of the 
Veteran's service-connected low back 
disability.  The claims folder must be 
made available and reviewed by the 
examiner and so noted in the examination 
report.  Any indicated tests should be 
performed.  All current residuals and all 
resulting functional impairment should be 
identified.  The examiner should describe 
any associated objective neurological 
abnormalities present, including those 
associated with urinary incontinence.  The 
examiner is also asked to provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.   

4.  Then readjudicate the issue of 
entitlement to an increased initial rating 
for a low back disability.  If any benefit 
sought on appeal is not granted in full, 
the Veteran should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


